COURT OF APPEALS
SANDEE BRYAN MARION                 FOURTH COURT OF APPEALS DISTRICT                  MICHAEL A. CRUZ,
  CHIEF JUSTICE                       CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
REBECA C. MARTINEZ                       300 DOLOROSA, SUITE 3200
PATRICIA O. ALVAREZ                    SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                   WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
IRENE RIOS                                                                              (210) 335-2635
BETH WATKINS
LIZA A. RODRIGUEZ                                                                       FACSIMILE NO.
  JUSTICES                                                                               (210) 335-2762


                                             March 4, 2020

  Roland Frank Gonzales                                           Joseph David Hughes
  Cokinos Bosien & Young                                          Texas Attorney General
  10999 IH-10 West, Suite 800                                     PO Box 12548 (MC 059)
  San Antonio, TX 78230                                           Austin, TX 78711-2548
  * DELIVERED VIA E-MAIL *                                        * DELIVERED VIA E-MAIL *

  Ryan Cox                                                        Lisa Hobbs
  Texas Civil Rights Project                                      Kuhn Hobbs PLLC
  1405 Montopolis Drive                                           3307 Northland Dr., Ste. 310
  Austin, TX 78741                                                Austin, TX 78731-4969
  * DELIVERED VIA E-MAIL *                                        * DELIVERED VIA E-MAIL *

  Javier T. Duran                                                 William Thompson
  Shelton & Valadez                                               Office of the Attorney General
  600 Navarro Street, Suite 500                                   209 W. 14th St.
  San Antonio, TX 78205                                           Austin, TX 78701
  * DELIVERED VIA E-MAIL *                                        * DELIVERED VIA E-MAIL *

  Brian L. Lewis                                                  Robert Earl Henneke
  Davis, Cedillo & Mendoza, Inc.                                  Texas Public Policy Foundation
  McCombs Plaza, Suite 500                                        901 Congress Avenue
  755 E. Mulberry Avenue                                          Austin, TX 78701
  San Antonio, TX 78212-3149                                      * DELIVERED VIA E-MAIL *
  * DELIVERED VIA E-MAIL *
                                                                  Roger Townsend
  Kyle Hawkins                                                    Cokinos Young
  Office of the Attorney General of Texas                         1221 Lamar Street, 16th Floor
  P.O. Box 12548                                                  Houston, TX 77010
  Mail Code 059                                                   * DELIVERED VIA E-MAIL *
  Austin, TX 78711
  * DELIVERED VIA E-MAIL *                                        Ricardo G. Cedillo
                                                                  Davis, Cedillo & Mendoza, Inc.
  Nicholas Dominguez                                              755 E. Mulberry Ave., Ste. 500
  Office of the City Attorney- Litigation Division                San Antonio, TX 78212-3135
  100 W. Houston St., 18th Floor                                  * DELIVERED VIA E-MAIL *
  San Antonio, TX 78205
  * DELIVERED VIA E-MAIL *
RE:    Court of Appeals Number: 04-20-00004-CV
       Trial Court Case Number:       2019CI13921
       Style: City of San Antonio, Texas, Ron Nirenberg, Mayor of the City of San Antonio, Erik
              Walsh, City Manager of the City of San Antonio, Jennifer Herriot, Interim Director of
              the San Antonio Metropolitan Health District, Marilyn Washington, and Texas
              Organizing Project Education Fund
              v.
              Associated Builders and Contractors of South Texas, Inc., American Staffing
              Association, BBM Online, LLC d/b/a BBM Staffing, The Burnett Companies
              Consolidated, Inc. d/b/a Burnett Specialists, Cardinal Senior Care, LLC d/b/a Cardinal
              Med Staffing, Choice Staffing, LLC, eEmployers Solutions, Inc., Hawkins Associates,
              Inc. d/b/a Hawkins Personnel Group, LeadingEdge Personnel, Ltd., Staff Force, Inc.
              d/b/a Staff-Force Personnel Services, San Antonio Manufacturers Association, San
              Antonio Restaurant Association, Texas Retailers Association, Association of
              Convenience Store Retailers, South Texas Merchants Association, and The State of
              Texas


Enclosed please find the order which the Honorable Court of Appeals has issued in reference to
the above styled and numbered cause.

If you should have any questions, please do not hesitate to contact me.


                                                      Very truly yours,
                                                      MICHAEL A. CRUZ, CLERK OF COURT



                                                      _____________________________
                                                      Elizabeth Montoya
                                                      Legal Assistant, Ext. 53857

cc: Andrew Segovia (DELIVERED VIA E-MAIL)
Rebecca Stevens (DELIVERED VIA E-MAIL)
David Hacker (DELIVERED VIA E-MAIL)
Ryan Walters (DELIVERED VIA E-MAIL)
Barry Snell (DELIVERED VIA E-MAIL)
Emma Hilbert (DELIVERED VIA E-MAIL)
Mimi Marziani (DELIVERED VIA E-MAIL)
Anne Marie Mackin (DELIVERED VIA E-MAIL)
Derick J. Rodgers (DELIVERED VIA E-MAIL)
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 4, 2020

                                      No. 04-20-00004-CV


  CITY OF SAN ANTONIO, Texas, Ron Nirenberg, Mayor of the City of San Antonio, Erik
  Walsh, City Manager of the City of San Antonio, Jennifer Herriot, Interim Director of the San
   Antonio Metropolitan Health District, Marilyn Washington, and Texas Organizing Project
                                       Education Fund,
                                          Appellants
                                              v.

 ASSOCIATED BUILDERS AND CONTRACTORS OF SOUTH TEXAS, INC., American
     Staffing Association, BBM Online, LLC d/b/a BBM Staffing, The Burnett Companies
  Consolidated, Inc. d/b/a Burnett Specialists, Cardinal Senior Care, LLC d/b/a Cardinal Med
  Staffing, Choice Staffing, LLC, eEmployers Solutions, Inc., Hawkins Associates, Inc. d/b/a
  Hawkins Personnel Group, LeadingEdge Personnel, Ltd., Staff Force, Inc. d/b/a Staff-Force
     Personnel Services, San Antonio Manufacturers Association, San Antonio Restaurant
  Association, Texas Retailers Association, Association of Convenience Store Retailers, South
                     Texas Merchants Association, and The State of Texas,
                                           Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI13921
                         The Honorable Peter Sakai, Judge Presiding


                                         ORDER
        On January 24, 2020, appellees Associated Builders & Contractors of South Texas, Inc.,
American Staffing Association, The Burnett Companies Consolidated, Inc. d/b/a Burnett
Specialists, Cardinal Senior Care, LLC d/b/a Cardinal Med Staffing, Choice Staffing, LLC,
Employers Solutions, Inc., Hawkins Associates, Inc. d/b/a Hawkins Personnel Group,
LeadingEdge Personnel Ltd., Staff Force, Inc. d/b/a Staff-Force Personnel Services, San Antonio
Manufacturers Association, and San Antonio Restaurant Association (collectively, “appellees”)
filed a partially opposed motion to abate this appeal pending final disposition of City of Austin,
Texas, et al. v. Texas Association of Business, et al., case no. 19-0025 in the Supreme Court of
Texas.
         After consideration of appellees’ motion, the responses in opposition, and appellees’
reply, the motion is GRANTED. It is ORDERED that this appeal is ABATED until the Supreme
Court of Texas either denies the petition for review or issues its opinion in City of Austin, Texas,
et al. v. Texas Association of Business, et al., or until further order of this court.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court